Thomas, J.
The plaintiff was the legal owner of the paper machine. The facts show, not a sale, but an agreement for a sale, upon certain conditions precedent, to be performed by Shepard. Those conditions had not been performed at the time of the conversion by the defendants. The property therefore remained in the plaintiff, and the méasure of damages is indemnity to the plaintiff' as the owner of the chattel, that is, the value of the property taken and interest from the time of the conversion The ruling of the court of commor . leas was clearly right.

Mcceptions overruled.